Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 11/18/2021, with respect to claims 1-8 and 10-11 have been fully considered and are persuasive.  The previous rejection of claims 1-8 and 10-11 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art does not disclose or suggest:
“A non-transitory computer readable medium stoning computer-executable instructions, the instructions for executing on a computer a broadcast signal configured to facilitate selective download of broadcast data at a receiver, said broadcast signal comprising: 
a filesystem table (300) comprising: 
a filesystem table identifier (301) that is used to differentiate between tables; 
a section length (302) which specifies the number of bytes of the section of the filesystem table (300); 
a filesystem version number (303) which is used in the receiver to identify whether a change has occurred in with respect to a version stored in the receiver; 
a section identifier (304) applied in distinguishing between filesystem table (300) sections; 
a last section number (305) denoting a final section of a given filesystem table;
said signal being characterized in that the filesystem table (300) further comprises: 
a description of N-files (306) wherein every file is represented by a file structure table (310), which comprises: 
a file identifier (311) that is used to differentiate between files; 
a start (312) and an end (313) address, in a linear address space, denoting which sections have to be retrieved in order to obtain complete file data; 
a file length (314); 
a checksum (315);
a filename (316); 
wherein for each file structure table (310) a content information (350) structure is provided that comprises: 
a file data table identifier (351) allowing to differentiate between file data tables; 
a section length (352) of the content information (S50) structure: 
a chunk identifier (353) for grouping sections of the content information (350) structure; 
a file data version number (354); 
a section identifier (355); 
a last section number (356) of the content information (350) structure; 
the file identifier (357); 
content of the file (358)” as recited in claim 1.
Claims 1-8 and 10-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426